DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16, 17, and 19-22 are pending for examination.  Claims 15 and 18 were cancelled in claim amendments filed 03/02/2022.  Claims 21 and 22 are new.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mirielle J. Kruger (Registration No. 80,075) on 03/14/2022.
The application has been amended as follows:


retrieving a primary dataset and a plurality of secondary datasets, the primary dataset comprising data points for a primary metric, and the plurality of secondary datasets comprising data points for a plurality of secondary metrics;
computing an interpolant for data points in the primary dataset;
identifying a time window by analyzing the interpolant for the primary dataset;
computing interpolants for data points in the time window for the plurality of secondary datasets;
computing an impact score for each of the plurality of secondary metrics by analyzing the interpolants for the plurality of secondary datasets;
collecting data based on the impact scores; 
identifying a cause of an anomaly detected at a computing system based on the collected data; and
performing a remedial action for the anomaly detected at the computing system based on the cause, the remedial action including at least one of restoring, rebooting, reconfiguring, or initializing the computing system.

8.	A computing system, comprising:
one or more processors; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the one or more processors to:

identify a time window based on a derivative of the interpolant;
compute interpolants for data points in the time window for a plurality of secondary datasets, the secondary datasets comprising data points for a plurality of second metrics;
compute impact scores for the plurality of second metrics based on the interpolants for the data points in the time window for the plurality of secondary datasets;
obtain data, the data being selected based upon the impact scores; 
identifying a cause of an anomaly detected at the computing system based on the obtained data; and
perform a remedial action for the anomaly based on the cause, the remedial action including at least one of restoring, rebooting, reconfiguring, or initializing the computing system.

16.	A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor, cause the processor to:
retrieve a primary dataset and a plurality of secondary datasets, the primary dataset comprising data points for a primary metric, and the plurality of secondary datasets comprising data points for a plurality of secondary metrics;

identify a time window by analyzing the interpolant for the primary dataset;
compute interpolants for data points in the time window for the plurality of secondary datasets by fitting a cubic polynomial through the data points for the plurality of secondary metrics;
compute an impact score for each of the plurality of secondary metrics by analyzing the interpolants for the plurality of secondary datasets;
collect data based on the impact scores; 
identify a cause of an anomaly detected at a computing system based on the collected data; and
perform a remedial action for the anomaly detected at the computing system based on the cause, the remedial action including at least one of restoring, rebooting, reconfiguring, or initializing the computing system.


Allowable Subject Matter
Claims 1-14, 16, 17, and 19-22 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 16 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…computing interpolants for data points in the time window for the plurality of secondary datasets;…”
Claim 8: “…compute interpolants for data points in the time window for a plurality of secondary datasets, the secondary datasets comprising data points for a plurality of second metrics;…”
Claim 16: “…compute interpolants for data points in the time window for the plurality of secondary datasets by fitting a cubic polynomial through the data points for the plurality of secondary metrics;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114